Citation Nr: 0108092	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  94-07 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a left wrist fracture with ankylosis (minor).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

The current appeal to the Board of Veterans' Appeals (the 
Board) arose from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  

The RO&IC granted entitlement to an increased (compensable) 
evaluation of 10 percent for residuals of a fracture of the 
left wrist, effective March 22, 1993.

As noted in prior remand decisions by the Board, during the 
course of the current appeal, issues of entitlement to 
temporary total evaluations based on convalescence for 
hospital treatment of the left wrist disability have also 
been addressed; however, these are not part of the current 
appeal.  

In May 1995 the RO&IC granted entitlement to an increased 
evaluation of 20 percent for residuals of a fracture of the 
left wrist with ankylosis effective from March 22, 1993 
though June 14, 1993, and from October 1, 1993.

In March 1996 the RO&IC granted entitlement to an increased 
evaluation of 30 percent for residuals of a fracture of the 
left wrist with ankylosis [effective for all of those periods 
during which time there was no temporary total rating in 
effect]. 

In January 1999 the RO&IC denied entitlement to service 
connection for a neurological disorder of the left hand as 
secondary to a cervical disorder claimed as due to the 
service-connected left wrist disability, and granted 
entitlement to an increased (compensable) evaluation of 10 
percent for scar residuals of a donor site on the left thigh.

In April 1999 the Board remanded the case to the RO&IC for 
the purpose of scheduling the veteran for a hearing before 
the undersigned Member of the Board.  Such a hearing was held 
in May 1999, a transcript of which is attached to the file.

Thereafter, in September 1999 the RO&IC affirmed the 30 
percent evaluation for residuals of a left wrist fracture 
with ankylosis.  The case was returned to the Board for 
further appellate review. 

In February 2000, the Board again remanded the case for very 
specific substantive development, as delineated in 
considerable detail therein.  Some of the development was 
accomplished, a Supplemental Statement of the Case (SSOC) was 
issued and the case was returned to the Board.


REMAND

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Board) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

At the time of the February 2000 Board remand, it was noted 
that during the hearing held before the undersigned Member of 
the Board at the RO&IC in May 1999, the representative 
alleged that the veteran currently has an underlying 
neurological disorder of his left wrist which has not been 
recognized by VA for compensation purposes.  

It was also noted that the veteran has received considerable 
inpatient care to include surgery related to his service-
connected residuals of a fracture of the left wrist with 
ankylosis.  

He had been examined by VA in September 1998.  At that time 
the examiner noted that the residuals of the service-
connected injury of the left wrist consisted of no motion of 
the wrist, pain due to arthritis, and anesthesia on the 
dorsum of the hand in a distribution of about 2 1/2 to 3 inches 
in diameter between two scars described in more detail on 
examination.

The Court has held that where the evidence does not 
adequately evaluate the state of the condition, VA must 
provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (Citing Proscelle, supra).

The RO&IC has rated the veteran's left wrist disability under 
38 C.F.R. § 4.71a; Diagnostic Code 5214 (1999), of the VA 
Schedule for Rating Disabilities.  The current 30 percent 
evaluation contemplates ankylosis of a wrist in any other 
position other than unfavorable.  

The next and maximum schedular evaluation of 40 percent under 
Diagnostic Code 5214 requires unfavorable ankylosis of the 
minor wrist in any degree of plantar flexion, or with ulnar 
or radial deviation.  

A note associated with the criteria for the subject 
Diagnostic Code shows that extremely unfavorable ankylosis 
will be rated as loss of use of hands under Diagnostic Code 
5125.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
Johnson v. Brown, 9 Vet. App. 7 (1997), and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In September 1998 the VA examiner 
advised that the left wrist was prone to flare-ups (pain) and 
exacerbations.  The Board noted that complete clinical 
information in this regard was not of record.  

During the hearing held by the undersigned at the RO&IC in 
May 1999 the veteran testified that his left wrist disability 
to some extent adversely affected his ability to do his job.  
He specifically stated that he was not working a 40 hour 
week.

In pertinent part, the Board specifically indicated that the 
veteran was to be asked for additional information as to 
post-service care, and all additional records were to be 
obtained.  

In addition, the RO&IC was to arrange for VA orthopedic and 
neurological examinations of the veteran by an orthopedic 
surgeon and neurologist or other appropriate specialists for 
the purpose of ascertaining the current nature and extent of 
severity of his service-connected residuals of a left wrist 
fracture with ankylosis.  

The examiners were requested to provide explicit responses to 
a number of very specific questions.  The examination which 
was conducted in September 2000 by a physician whose 
specialty, if any, is unidentified, answers some but not all 
of those questions.  

The evidence of record confirms that since the veteran's last 
surgical procedure, he has the apparent desired result of 
said surgery, i.e., no measurable motion in the left wrist.  
The exact angle of ankylosis is not entirely clear.  
Nonetheless, the recent examiner described the hand and/or 
wrist as functional, and stated that "although the wrist is 
fixed, it is functional, therefore favorable ankylosis".  
This is inadequate as some measure of angulation is required 
to determine actual capacities.

Moreover, in addition there is clearly and unequivocally 
demonstrated evidence of pain on a number of motions, 
including by the veteran's moving his thumb, and radiating 
out of the ulnar bone distally into the proximal portion of 
the left thumb.  It does not appear that this was taken into 
account in the current rating.  However, the examiner goes on 
to state that since the veteran is unable to move the joint, 
"his pain cannot be expressed in movement".  This is 
unhelpful in quantifying his current clinical and functional 
capacities.

The veteran has also complained of overall hand weakness.  
The recent examination report reflected that while there was 
a mild decrease in hand grip strength on neurological 
evaluation, "dexterity was preserved" at that point.  


The examiner later went on to state that the noted grip 
weakness was "not due to neurological cause but just gradual 
lack of use and function due to more to an orthopedic related 
issue rather than neurological issue".  The meaning of this 
opinion in the context of the case, the schedular or 
extraschedular criteria and/or any of the questions asked by 
the Board, remains unclear. 

The examiner also stated that the veteran's hand was clearly 
prone to "milder fatigability", although in comparison to 
what is not identified.  And while the physician opined that 
the veteran was not "incoordinated", "he was prone to 
exacerbations of pain, particularly over the tendonitis" 
(said elsewhere in the report to relate to the extensor 
muscles of the left thumb).  This would appear to reflect 
that there were tendons or muscles involved notwithstanding 
the same examiner elsewhere specifically stated that "no 
muscle or nerve involvement (was) noted".

The examiner further opined that the veteran was able to do 
desk work or mild physical labor.  However, there is no 
information or further opinion as to this in the context 
either as to what the veteran has done in the past, or his 
current work, particularly when considered in light of his 
specific testimony as to limited current functioning thereat.

Moreover, there are additional problems since there has been 
a significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act of 2000 (November 
9, 2000; 114 Stat. 2096) to be codified at 38 U.S.C.A. 
§ 5103(a).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which held that 
VA cannot assist in the development of a claim that is not 
well grounded.  



This change in the law is applicable to all claims filed on 
or after the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart(a), 114 Stat. 2096 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103(a).

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5102).

The law also provides that the Secretary shall make 
reasonable efforts to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance may be of 
benefit; and moreover, that the veteran would not be 
prejudiced thereby; or in some cases, may defer pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).

Current law provides that the assistance provided by the 
Secretary shall include obtaining certain given records if 
relevant to the claim.  In that regard, it appears that the 
records available at the time of the most recent remand were 
in fact acquired although follow-up VA records may be now 
available.  

However, in view of the evidence of record, the Board finds 
that additional development cannot be reasonably and 
responsibly avoided.  

Accordingly, this case is remanded to the RO&IC for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO&IC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO&IC should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of the veteran for his left wrist 
disability.  After obtaining any 
necessary authorization or medical 
releases, the RO&IC should secure legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO&IC should 
secure all outstanding VA treatment 
reports.  

Written documentation relating to his 
time off work for his wrist disability 
should be acquired either from the 
veteran, or with assistance from him, 
through the RO&IC with his permission and 
release, from his employer.



All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO&IC is unable to obtain any 
of the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.

3.  The RO&IC should arrange for VA 
examinations of the veteran by an 
orthopedic surgeon and a neurologist who 
have not previously examined him, on a 
fee basis if necessary, for the purpose 
of ascertaining the current nature and 
extent of severity of all of the 
pertinent symptoms of the veteran's 
service-connected now postoperative 
residuals of a left wrist fracture with 
ankylosis.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
separate copies of this and the February 
2000 remands must be made available to 
and reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations, and the examiners must 
annotate their examination reports that 
they have in fact been provided with the 
claims file, relevant criteria, and 
remands for review.  Any further 
indicated special studies should be 
conducted.


The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, if 
any, and in any event, comment on the 
functional limitations caused by the 
appellant's service-connected left wrist 
disability in light of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59.  

It is requested that the examiners 
provide explicit responses to the 
following questions:

(a) Does the service-connected left 
wrist disability involve only the 
joint structure, or does it also 
involve other structures, in which 
case, how, what and which muscles, 
nerves, tendons, etc.?

(b) In a practical context, does the 
service-connected disability cause 
weakened movement, excess 
fatigability, and incoordination, and 
if so, can the examiners comment on 
the severity of these manifestations 
on the ability of the appellant to 
perform average employment in a civil 
occupation and in the work in which 
the veteran has been most frequently 
and recently engaged? 

(c) [Notwithstanding the lack of 
movement of the joint], with respect 
to subjective complaints of pain, the 
examiners are requested to 
specifically comment on whether pain 
is visibly manifested, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected left wrist disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disability, or the presence or absence 
of any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
left wrist disability.

(d) The examiners must be requested to 
express an opinion as to whether 
ankylosis of the left wrist is 
favorable, unfavorable, or extremely 
unfavorable, and document/annotate 
this by specific measurements not 
vague descriptions.  The examiners 
must opine as to the impact of the 
service-connected residuals of a 
fracture of the left wrist on the 
veteran's ability to perform his 
occupation and other functions, 
specifically identifying movements and 
activities in the usual course of 
daily work and functioning which can 
and cannot be undertaken and with what 
success.  Any opinions expressed by 
the examiners must be accompanied by a 
complete rationale.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may result in a denial of 
his claim.

Moreover, the governing regulation 
provides that failure to report without 
good cause for an examination in 
conjunction with a claim for an increased 
rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

4.  Thereafter, the RO&IC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO&IC should review 
the requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO&IC should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

In addition, the RO&IC must review the 
claims file to ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.

In particular, the RO&IC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  THE RO&IC should 
review any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel opinions.  
Any binding and pertinent Court decisions 
that are subsequently issued should also 
be considered.  Stegall, supra.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO&IC should 
readjudicate the issue of entitlement to 
an increased evaluation for residuals of 
a fracture of the left wrist with 
ankylosis with application of all 
pertinent criteria and including but not 
limited to 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The RO&IC should also document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2000).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO&IC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO&IC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


